DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendment to claim 1 to incorporate the subject matter of claim 9 which was previously cited as indicating allowable subject matter, pending claims 1, 4-5, 7 & 10-11 are found to be in condition for allowance as explained further below.

Allowable Subject Matter
Claims 1, 4-5, 7 & 10-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of references (Nguyen, Aoki and Bon Vorck), as cited in the Final Office Action mailed on 01/28/2022, does not fairly teach or suggest the claimed configuration of an inflow part formed in a lowermost main pipe among main pipes of the first cooling pipe and an outflow part being formed in an uppermost main pipe among main pipes of the second cooling pipe such that a connection pipe connects an uppermost main pipe of the first cooling pipe and a lowermost main pipe of the second cooling pipe in a diagonal direction.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727